Citation Nr: 1503125	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for recurrent migraine headaches.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1993 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran testified that she is unable to work due to her service-connected migraine headaches.  The Board finds that the Veteran's statements reasonably raise the question of whether the Veteran is unemployable due to her service-connected recurrent migraine headaches.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's recurrent migraine headache disability is manifested by very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for a 50 percent evaluation for recurrent migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.02, 3 .321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores, supra.  A December 2011 letter addressed the notice elements for the Veteran's increased rating claim. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records.  The Veteran was afforded a VA examination in December 2011.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted which fully addressed the symptoms and manifestations of migraine headaches.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was afforded a personal hearing before the Board in May 2014.  At that hearing, testimony was presented on the issues of an increased evaluation for recurrent migraine headaches.  The Veterans Law Judge and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Analysis of Claim

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An August 2007 rating decision granted service connection for recurrent migraine headaches and assigned 10 percent evaluation from March 2007.  A claim for an increased rating was received in July 2011.  The Veteran asserts that her migraine headache disability has increased in severity. 

Migraine headaches are rated according to Diagnostic Code 8100.  A 10 percent rating is assignable with characteristic prostrating attacks averaging one in 2 months over the last several years.  A 30 percent rating is assignable with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assignable with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2014).

"Prostrating " is defined as extreme exhaustion or powerlessness. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

As to the term " productive of economic inadaptability, such term could have either the meaning of " producing " or " capable of producing " economic inadaptability. Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

The Veteran had a VA examination in December 2011.  The Veteran reported migraines that occurred three times per month.  She reported that she used Sumatriptan for her headaches.  This helped the headaches, but her nausea would remain.  She would occasionally take Tramadol for headaches, with good relief.  The Veteran reported that she had lost two days of work in the prior 6 months due to migraines and had left work early because of migraines.  The examiner diagnosed migraine headaches with characteristic prostrating attacks of head pain less than once every two months.  

In a November 2013 statement, the Veteran's husband noted that the Veteran  has migraine headaches once or twice a week.  He reported that she prefers to remain in bed with no lights and no noise when these headaches occur. 

At the hearing in May 2014, the Veteran testified that she has incapacitating headaches 1 to 3 times a week.  She stated that she would take pills and lie down when she had a headache.  The Veteran testified that her husband or mother will take care of her son when she has a headache.  The Veteran noted that she is taking graduate courses and is sometimes unable to complete assignments because of migraine headaches.  She related that she is unable to work due to her headaches.   

A statement from a VA nurse practitioner, received in May 2014, noted that the Veteran continued to have debilitating migraine headaches 4 to 9 times a month, but she usually had migraine headaches 6 times per month.  Her symptoms were nausea, multiple episodes of vomiting, photosensitivity and tiredness.  The nurse practitioner indicated that the Veteran was not able to care for her son during the headaches and had to make arrangements for his care.  The nurse practitioner noted that the headaches are extremely debilitating.  

With respect to the frequency of the Veteran's headaches, the VA examination reflects that the Veteran reported prostrating headaches three times a month.  Other evidence of record shows that the headaches are more frequent than noted on the VA examination.  In this regard, the Veteran testified that she has prostrating headaches up 1 to 3 times a week, and the statement of the VA nurse practitioner noted incapacitating headaches about 6 times a month.   

The Veteran is competent to report her headache symptoms, including the frequency of her headaches and whether the headaches are prostrating.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds that the Veteran's recurrent migraine headache disability has more nearly approximated that of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  The competent and credible evidence of record establishes that prostrating headaches occur on a weekly basis.     In the substantive appeal dated in November 2012, the Veteran reported that she had left work early or missed work because of migraine attacks.  The Veteran testified that her headaches affect her ability to work and to perform coursework for her Master's degree program.  Thus, the testimony, written statements and medical records provide probative evidence that the Veteran's recurrent migraine disability is productive of severe economic inadaptability.

In sum, the Board finds that, the evidence during the increased rating period more nearly approximated the criteria for a 50 percent disability rating for the Veteran's recurrent migraine disability under DC 8100.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, a 50 percent rating is warranted for the Veteran's recurrent migraine headaches from July 29, 2011.

Extraschedular considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's headache disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's headache disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the Veteran's disability specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  Symptoms such as the frequency and severity of the Veteran's headaches are considered by the schedular criteria.

Because the schedular rating criteria are adequate to rate the Veteran's migraine headache disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  The Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).

As noted above, the Veteran has alleged that her migraine headache disability prevents her from engaging in substantially gainful employment.  Thus, the Board finds that the issue of entitlement to a TDIU been raised.  Rice, supra.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 50 percent rating is granted for recurrent migraine headaches, subject to regulations governing the payment of monetary benefits.  


REMAND

The Veteran asserts that she is unable to work due to service-connected disabilities, including her service-connected recurrent migraine headaches. 

A TDIU may be assigned upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  Consideration may be given to the veteran's level of education, special training, and previous work experience in making this determination, but not to age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.19.

 To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a). 

Even if a veteran does not satisfy these threshold minimum rating requirements of 
§ 4.16(a), it is also possible to receive a TDIU on an extraschedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined that the veteran is indeed incapable of securing and maintaining substantially gainful employment on account of service-connected disabilities.

On remand, the Veteran should be afforded a VA examination.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, alone, prevent her from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice of the evidence required to substantiate a TDIU claim, to include on an extraschedular basis. 

2.  Schedule the Veteran for a VA examination to ascertain the effect of her service-connected disabilities on employability.  The claims file should be provided for the examiner's review in conjunction with the examination. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, alone, without reference to any non-service-connected disabilities, prevent her from maintaining substantially gainful employment.

The examiner should provide a detailed rationale, with references to the record, for the opinion.

3.  After completion of the requested actions, readjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


